DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 and 04/15/2020 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6, 9, 11-13, 15-16, 19, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forster (WO 2018/226565).
Regarding Claim 1, Forster discloses a drug delivery device comprising: a housing (102; Fig.1) defining a shell having a proximal end (front end of housing (102)), a distal end (rear end of housing (102)), and a longitudinal axis (L) extending between the proximal end and the distal end thereof (Fig.1); a needle assembly (syringe barrel (112) and needle (118)) at least partially disposed within the housing at the proximal end thereof (the needle is located , the needle assembly comprising a syringe barrel (112) containing a medicament (The syringe barrel 112 stores a medicament to be injected into a user, and has a first end 112a, a second end 112b, and a longitudinal axis "L"; parag. [0032], first sentence) and a needle (118) or a cannula; a drive assembly (plunger assembly (160), plunger rod guide (170), and a torque spring (180)) at least partially disposed within the housing (Fig.1) and operably coupled to the needle assembly to urge the medicament through the needle or cannula (As the plunger rod guide rotates due to a torque exerted by the torque spring, the plunger assembly advances towards the syringe barrel to urge the medicament through the filter and the needle assembly; parag. [0009], last sentence); and a damper mechanism (viscous fluid (190a), frame member (184), rotating member (186), and void (190c); Figs. 5G) at least partially disposed within the housing adjacent to the distal end thereof (the viscous fluid (190a), the frame member (184), the rotating member (186), and the void (190c) are located near the rear end of the housing as seen in Fig.5G), the damper mechanism being operably coupled to the drive assembly and the housing (the viscous fluid (190a) is coupled to the plunger rod guide (170) via the rotating member (186) and the frame member (184) is coupled to the housing (102)) (parag. [0054]), wherein upon activating the drive assembly, the damper mechanism dampens an effect thereof (The actuating mechanism is operatively coupled to the syringe assembly and includes a torque spring that exerts a torque that urges the medicament through the filter member to be injected into the user. The actuating mechanism further includes a damper mechanism that exerts an opposing force or torque to dampen the torque exerted by the torque spring; parag. [0007, lines 4-8).
Regarding Claim 2, Forster discloses the drug delivery device of claim 1, and further discloses wherein the damper mechanism comprises: a frame member (184); a damper member (rotating member (186)) operably coupled to the drive assembly (170) (parag. [0054]); a chamber (chamber/ void (190c)) formed between a portion of the frame member (184) and the damper member (186) (In still other examples, and as illustrated in Fig. 5g, the viscous fluid 190a may be disposed in a void or chamber 190c between an upper frame member 184 and a rotating member 186 disposed in or near a cap 102b of the housing 102; parag. [0054], first sentence); and a damper fluid (viscous fluid (190a)) disposed within the chamber (190c) formed between the frame member (184) and the damper member (186) (parag. [0054], first sentence); wherein upon activating the drive assembly (170 and 180) of the drug delivery device, the frame member (184) and the damper member (186) rotate relative to each other (parag. [0054]) (parag. [0009]) and the damper fluid exerts an opposing force on at least one of the frame member and the damper member (parag. [0052], first sentence) (While the plunger rod guide 170 rotates, the damper mechanism 190 exerts an opposing force on the plunger rod guide 170 and/or any of the moving elements to reduce and/or eliminate any "jerks," "slaps," or "bumps"; parag. [0062], last sentence).
Regarding Claim 6, Forster discloses the drug delivery device of claim 2, and further discloses wherein the chamber (190c) is one of (a) through (c): (a) axially aligned with the longitudinal axis (the chamber (190c) is axially aligned/ parallel to the longitudinal axis (L) as seen in Figs.1 and 5G), (b) partially axially aligned and partially transversely aligned with the longitudinal axis, or (c) transversely aligned with the longitudinal axis.
Regarding Claim 9, Forster discloses the drug delivery device of claim 2, and further discloses wherein the drive assembly (160, 170, and 180) comprises: a plunger assembly(160) comprising a threaded plunger rod (plunger rod (162) having a threaded portion (162a)) and a plunger face (164)  being disposed near the needle assembly (112 and and being moveable along the longitudinal axis (L) of the housing (the plunger assembly (160) comprises a plunger face (164), so the plunger face moves with the plunger assembly) (The actuating mechanism further includes a frame member, a plunger assembly that includes a threaded plunger rod and a plunger face, and a plunger rod guide; parag. [0009], first sentence) (The plunger assembly is moveable along the longitudinal axis of the syringe barrel; parag. [0009], lines 5-6); a plunger rod guide (170) coupled to the plunger assembly (160) to guide rotational movement of the plunger assembly (The plunger rod guide is coupled to the plunger assembly to guide rotational movement of the plunger assembly, and to transfer a torque; parag. [0009], lines 6-8), the plunger rod guide (170) further being operably coupled to one of the frame member (184) or the damper member (186) (parag. [0054]); and a torque spring (180) coupled to the plunger rod guide (170) to exert a force on the plunger rod guide that causes the plunger rod guide to rotate, wherein rotation of the plunger rod guide causes the plunger assembly to advance towards the proximal end of the housing to urge the medicament through the needle assembly (As the plunger rod guide rotates due to a torque exerted by the torque spring, the plunger assembly advances towards the syringe barrel to urge the medicament through the filter and the needle assembly; parag. [0009], last sentence).
Regarding Claim 11, Forster discloses the drug delivery device of claim 1, and further discloses wherein the damper mechanism exerts an opposing force on the drive assembly (parag. [0052], first sentence) (While the plunger rod guide 170 rotates, the damper mechanism 190 exerts an opposing force on the plunger rod guide 170 and/or any of the moving elements to reduce and/or eliminate any "jerks," "slaps," or "bumps"; parag. [0062], last sentence).
Regarding Claim 12, Forster discloses the drug delivery device of claim 1, and further discloses wherein the damper mechanism exerts an opposing force on at least one component operably coupled with the drive assembly (parag. [0052], first sentence) (While the plunger rod guide 170 rotates, the damper mechanism 190 exerts an opposing force on the plunger rod guide 170 and/or any of the moving elements to reduce and/or eliminate any "jerks," "slaps," or "bumps"; parag. [0062], last sentence).
Regarding Claim 13, Forster discloses a damper mechanism for a drug delivery device comprising: a frame member (184); a damper member (186) operably coupled to a drive assembly (160, 170, and 180) of the drug delivery device (the viscous fluid (190a) is coupled to the plunger rod guide (170) via the rotating member (186) (parag. [0054]); a chamber (190c) formed between a portion of the frame member (184) and the damper member (186) In still other examples, and as illustrated in Fig. 5g, the viscous fluid 190a may be disposed in a void or chamber 190c between an upper frame member 184 and a rotating member 186 disposed in or near a cap 102b of the housing 102; parag. [0054], first sentence); and a damper fluid (190a) disposed within the chamber (190c) formed between the frame member (184) and the damper member (186) (parag. [0054], first sentence); wherein upon activating the drug delivery device to administer a medicament to a user (The actuating mechanism is operatively coupled to the syringe assembly and includes a torque spring that exerts a torque that urges the medicament through the filter member to be injected into the user; parag. [0007, lines 5-7), the frame member (184) and the damper member (186) rotate relative to each other (parag. [0054]) (parag. [0009]) and the damper fluid (190a) exerts an opposing force on at least one of the frame member and the damper member (The actuating mechanism further includes a damper mechanism that exerts an opposing force or torque to dampen the torque exerted by the torque spring; parag. [0007], lines 7-8).
the damper mechanism of claim 13, and further discloses wherein the damper member (186) defines a channel (see below), and the frame member (186) defines protrusion (see below) extending inwardly into channel (the protrusion extends into the channel as seen in the figure below and Fig.5G).

    PNG
    media_image1.png
    367
    594
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    527
    526
    media_image2.png
    Greyscale
Regarding Claim 16, Forster discloses the damper mechanism of claim 13, wherein the frame member (184) defines an elongated platform having an opening (see below) and the damper member (186) defines a disk having a protrusion (see below) disposed through the platform opening (the protrusions are located within the opening as seen below), wherein the chamber (190c) is formed by the volume between the elongated platform and the disk (the chamber (190c) is located between the opening and the protrusions as seen below).






the damper mechanism of claim 13, and further discloses wherein the chamber (190c) is one of (a) through (c): (a) axially aligned with the longitudinal axis (the chamber (190c) is axially aligned/ parallel to the longitudinal axis (L) as seen in Figs.1 and 5G), (b) partially axially aligned and partially transversely aligned.
Regarding Claim 22, Forster discloses the damper mechanism of claim 13, and further discloses wherein the damper assembly (184, 186, 190c, and 190a) is adapted to engage at least one of a housing of a drug delivery device or a drive assembly of the drug delivery device (In these examples, the upper frame member 184 is fixed to the housing 102 via any number of approaches. The rotating member 186 may be affixed to the plunger rod guide 170 and/or to the torque spring 180; parag. [0054], lines 3-5).
Regarding Claim 23, Forster discloses the damper mechanism of claim 22, and further discloses wherein the damper mechanism (184, 186, 190c, and 190a) is adapted to be assembled to the drug delivery device via an axial assembly (the damper mechanism (184, 186, 190c, and 190a) is assembled along the longitudinal axis (L) as seen in Fig.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565).
Regarding Claim 3, Forster discloses all the limitations of claim 2 above.
Forster does not appear to disclose the frame member is integrally formed with the housing.
However, it would have been obvious to one ordinary skill in the art at the time of invention to modify Forster by integrating the frame member and the housing, since the use of a one-piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be ensure the connection between the housing and the frame member. MPEP 2144.04 (V).
Regarding Claim 14, Forster discloses all the limitations of claim 13 above.
Forster does not appear to disclose the frame member is integrally formed with the housing of the drug delivery device.
However, it would have been obvious to one ordinary skill in the art at the time of invention to modify Forster by integrating the frame member and the housing, since the use of a one-piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be ensure the connection between the housing and the frame member. MPEP 2144.04 (V).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565); in view of Harrison (US 7901377).
Regarding Claim 4, Forster discloses all the limitations of claim 2 above.

Harrison teaches it was known in the art to have a collection chamber (42; Fig.1) that collects excess viscous fluid (column 4, lines 21-34) (column 5, lines 29-36). The collection chamber (42) is located within a hollow stem (40); the hollow stem (40) can be modified to be located around or within the components coupled to the void/ chamber (190) in Forster.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster to incorporate the teachings of Harrison to have an excess chamber fluidly coupled to the chamber to receive excess damper fluid in order to prevent wet injection or leakage of the contents of the syringe (column 4, lines 21-25).
Regarding Claim 17, Forster discloses all the limitations of claim 13 above.
Forster does not appear to disclose an excess chamber fluidly coupled to the chamber to receive excess damper fluid.
Harrison teaches it was known in the art to have a collection chamber (42; Fig.1) that collects excess viscous fluid (column 4, lines 21-34) (column 5, lines 29-36). The collection chamber (42) is located within a hollow stem (40); the hollow stem (40) can be modified to be located around or within the components coupled to the void/ chamber (190) in Forster.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster to incorporate the teachings of Harrison to have an excess chamber fluidly coupled to the chamber to receive excess damper fluid in order to prevent wet injection or leakage of the contents of the syringe (column 4, lines 21-25).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565); in view of Forster embodiment of Fig.5A.
Regarding Claim 5, Forster discloses all the limitations of claim 2 above.
Forster does not appear to disclose a seal disposed near the chamber to retain the damper fluid within the chamber.
Forster, embodiment of Fig.5A, teaches it was known in the art to have protrusions (174a; Fig.5) located near chamber (190b) where a viscous fluid (190a) is contained (These protrusions 174a effectively restrict the viscous fluid within the chamber 190b to reduce or eliminate the possibility of the viscous fluid 190a leaking within the housing 102; parag. [0052], lines 17-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster to incorporate the teachings of Forster (Fig.5A) to have a seal disposed near the chamber in order to prevent leakage of the viscous fluid (parag. [0052], lines 17-19).
Regarding Claim 18, Forster discloses all the limitations of claim 13 above.
Forster does not appear to disclose a seal disposed near the chamber to retain the damper fluid within the chamber.
Forster, embodiment of Fig.5A, teaches it was known in the art to have protrusions (174a; Fig.5) located near chamber (190b) where a viscous fluid (190a) is contained (These protrusions 174a effectively restrict the viscous fluid within the chamber 190b to reduce or eliminate the possibility of the viscous fluid 190a leaking within the housing 102; parag. [0052], lines 17-19).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565); in view of Grimoldby (US 2018/0221584) and Morgan (US 8579866).
Regarding Claim 10, Forster discloses all the limitations of claim 9 above.
Forster does not appear to disclose the plunger assembly includes a clearance of greater than 10mm between the threaded plunger rod and the plunger face, wherein the syringe barrel is adapted to contain at least approximately 1 mL of medicament having a viscosity of at least approximately 4cP.
Grimoldby teaches it was known in the art to have a clearance (144; Fig.2a) is present between the plunger (142) and stopper (22) (parag. [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster to incorporate the teachings of Grimoldby to have a clearance between the plunger rod and the plunger face in order to prevent leakage of the medicament during transport and storage of the device (parag. [0093]).
However, Grimoldby does not explicitly disclose that the clearance is greater than 10mm. Grimoldby discloses that the clearance is between 0.1- 2.1mm (parag. [0094]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Forster by modifying the size of the clearance, greater than 10mm, to meet specifications appropriate for a desired application of 
Morgan teaches it was known in the art to have a syringe (5A) with an inner barrel of at least 1ml (marking 410) wherein a drug of viscosity between 65 and 120 centipoise or between 75and 100 centipoise (higher than 4cp) (column 4, lines 5-10) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster to incorporate the teachings of Morgan to have a syringe barrel containing at least 1 ml medicament of viscosity at least 4cP in order to have a more controlled delivery (having a high viscosity will reduce speed of the plunger).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grimoldby (US 2018/0221584); in view of Morgan (US 8579866).
Regarding Claim 24, Grimoldby discloses an autoinjector  (injection device 300; Fig.13a)) comprising: a housing (front (310) and read (340) housing body) defining a shell having a proximal end (310), a distal end (340), and a longitudinal axis extending between the proximal end and the distal end thereof (Fig.13a); a needle assembly (syringe (10) and needle (16)) at least partially disposed within the housing at the proximal end thereof (the syringe (10) and needle (16) are located at the front housing body (310)), the needle assembly comprising a syringe barrel (10) containing a medicament (20) and a needle (16) or a cannula; and a drive assembly at least partially disposed within the housing and operably coupled to the needle assembly (plunger (342), stopper (22), and drive spring (344)) to urge the medicament through the needle or cannula (Then, continued movement of the plunger 342 forces the stopper 22 distally along the barrel 12 of the syringe 12, injecting the medicament 20; parag. [0151], lines 6-9), the drive assembly including a plunger assembly having a plunger rod (342) and a plunger face (22) being disposed near the needle assembly (Fig.13a) and being moveable along the longitudinal axis of the housing (parag. [0151], lines 6-9); and wherein the plunger rod (342) and the plunger face have an initial clearance (144) (parag. [0094]) (As in the previously-described embodiments of the invention, this results in the stopper 22 of the syringe 10 being displaced into a pre-determined primed position by the plunger 342, which is held in its starting position by the drive mechanism; parag. [0148], last sentence).
Grimoldby does not explicitly disclose the clearance is greater than 10mm between the threaded plunger rod and the plunger face and that the syringe barrel is adapted to contain at least approximately 1 mL of medicament having a viscosity of at least approximately 4cP.
However, Grimoldby discloses that the clearance is between 0.1- 2.1mm (parag. [0094]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grimoldby by modifying the size of the clearance, greater than 10mm, to meet specifications appropriate for a desired application of the drug delivery device, and further since discovering the optimal value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to have more space between the plunger rod and the and the plunger face to further prevent leakage when 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783